          MEMO
          Case      ENDORSED
               1:18-cr-00420-ALC Document 735 Filed 07/23/21 Page 1 of 2



                               DOAR RIECK KALEY & MACK
                                                                                                   7/23/21
                                        ATTORNEYS AT LAW



JOHN DOAR (1921-2014)                                                              ASTOR BUILDING
WALTER MACK                                                                          7TH FLOOR
                                                                                   217 BROADWAY
   OF COUNSEL
JOHN JACOB RIECK, JR.                                                          NEW YORK, N.Y. 10007-2911
JOHN F. KALEY
                                                                                TELEPHONE: (212) 619·3730
DAVID RIVERA
                                                                                FACSIMILE: (212) 962-5037
MICHAEL MINNEFOR
                                                                                  e-mail: firm@doarlaw.com
                                                                                  website: www.doarlaw.com




                                                               July 22, 2021



Via ECF Filing
The Hon. Andrew L. Carter Jr.
United States District Judge
Southern District of New York
United States Courthouse
40 Foley Square
New York, New York 10607

                               Re: United States v. James Wilson
                                   Docket No. 18 Cr. 420 (ALC)

Dear Judge Carter:

        I represent the defendant James Wilson in the above-referenced matter. Pursuant to the
Court’s oral order on April 2, 2020 in the above-referenced matter, I write now without objection
from the Government to provide the Court with an update regarding the defendant’s upcoming
sentencing and to request a new sentencing date. The defendant currently is scheduled to be
sentenced on August 8, 2021. The parties, however, propose that the defendant’s sentencing be
adjourned for approximately 30 days to early September on a date convenient for the Court as
Mr. Wilson and counsel would prefer an in-person sentencing proceeding. Because of the
current pandemic and recent uptick in the number of new cases and the new variant, I have
concern about meeting in-person with Mr. Wilson and would appreciate additional time to
prepare adequately for sentencing. AUSA Clore has no objection to the adjournment requested.

        The parties agree that an adjournment in this case is warranted because further delay will
not result in serious harm to the interests of justice as the defendant is currently released on bail.

      In that regard, during the status conference held on April 2, 2020, the Court ordered Mr.
Wilson’s temporary release for 60 days and has continued Mr. Wilson’s release on bail by
         Case 1:18-cr-00420-ALC Document 735 Filed 07/23/21 Page 2 of 2

Honorable Andrew L. Carter Jr.                  2                                     July 22, 2021


        Orders dated May 18, 2020 (ECF # 554), August 5, 2020 (ECF # 610), October 14, 2020
(ECF # 629), January 6, 2021 (ECF # 652), March 25, 2021 (ECF # 686) and May 21, 2021
(ECF # 707). In light of the parties’ request for an adjournment, the parties further request that
the defendant’s bail continue until the new sentencing date.

       Thank you for Your Honor’s consideration of this request.

                                                            Respectfully submitted,

                                                                   /s/
                                                            John. F. Kaley, Esq.

                                      The entire application is GRANTED.
cc:    AUSA Christopher Clore         Sentencing adjourned to 9/9/21 at
       (via ECF and email)
                                      2:00 p.m.
                                      So Ordered.

                                                                                    7/23/21
